Citation Nr: 0936760	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-17 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
condition to include cervical degenerative joint disease with 
C-8 radiculopathy.

2.  Entitlement to service connection for a thoracic spine 
condition to include a compression fracture of the thoracic 
spine.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include dysthymia and major 
depression, as secondary to a cervical or thoracic spine 
condition.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1970 to 
September 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied the Veteran's service 
connection claims for cervical degenerative joint disease and 
an acquired psychiatric condition, among other conditions.

In addition, the Veteran appeals from a February 2006 rating 
decision from the St. Petersburg RO which denied service 
connection for a thoracic spine condition.

In a May 2006 statement, the Veteran disagreed with the 
denials of service connection for a cervical spine condition, 
a thoracic spine condition, an acquired psychiatric 
condition, bilateral hearing loss and tinnitus.  A February 
2007 Decision Review Officer (DRO) decision granted service 
connection for tinnitus and the Board's December 2008 
decision denied service connection for bilateral hearing 
loss.

The Veteran testified before the undersigned at a June 2008 
hearing at the RO (Travel Board).  A copy of that hearing 
transcript has been associated with the claims file.

The instant claims were remanded by the Board for further 
development and adjudication in its December 2008 decision.

The entitlement to service connection for an acquired 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  There is no nexus between the Veteran's current cervical 
spine disability and his service.

2.  There is a nexus between the Veteran's current thoracic 
spine disability and his service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
cervical spine condition, to include cervical degenerative 
joint disease with C-8 radiculopathy, have not been met.  38 
U.S.C.A. §§ 1110, 1112(a) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

2.  The criteria for entitlement to service connection for a 
thoracic spine condition, to include a T12 limbus deformity, 
have been met.  38 U.S.C.A. §§ 1110, 1112(a), 5107(b); 38 
C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the Veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision, 
further assistance is unnecessary to aid the Veteran in 
substantiating his service connection claim for a thoracic 
spine condition.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with a February 2005 letter in which 
the RO notified him what evidence was required to 
substantiate his service connection claim for a cervical 
spine condition.  This letter told him of what evidence VA 
would obtain, what evidence he was expected to provide, and 
of what assistance the VA could provide the Veteran in 
obtaining this evidence.  This pre-adjudication letter met 
the duty to notify the Veteran in accordance with Pelegrini.

The Veteran has substantiated his status as a veteran. The 
second and third elements of proper Dingess notice were 
provided in the February 2005 letter.  However, the remaining 
elements of proper Dingess notice were not provided until a 
July 2006 letter.  VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini.  As the 
Veteran's claim was readjudicated in a June 2007 statement of 
the case, this timing deficiency was cured.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to her claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records and VA 
treatment records have been obtained.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

A VA orthopedic examination has not been provided to the 
Veteran.  Such an examination is not required as there is no 
evidence that his cervical spine disability may be related to 
service.  The Veteran has reported an in-service neck injury, 
but has not reported a continuity of symptomatology, nor is 
there other evidence linking a current cervical spine 
disability to a disease or injury in service.

Neither the Veteran nor his representative has indicated that 
there is any outstanding pertinent information to be 
obtained; the Board may proceed with the consideration of his 
claim.

Service Connection

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. 
Cir. Sept. 14, 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

If certain chronic diseases, such as arthritis, become 
manifest to a degree of 10 percent within one year of 
separation from active service, then it is presumed to have 
been incurred during active service, even though there is no 
evidence of such a condition during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Factual Background

The Veteran's May 1969 service entrance examination was 
negative for any relevant abnormalities.  A November 1970 
treatment note reflects the Veteran's reports of back pain 
for the past two days without any diagnoses or treatment.  
Complaints of kidney pain and continued back pain were also 
noted the following day with no diagnoses or treatment.  A 
September 1971 discharge examination was negative for any 
relevant abnormalities.

The Veteran was awarded a Jungle Expert Certificate in July 
1970, demonstrating his completion of the Jungle Operations 
Training Course.

A December 2004 VA lumbar X-ray yielded impressions of a 
limbus deformity involving the T12 vertebral body and mild 
degenerative changes in the mid to upper lumbar spine.  The 
radiologist opined that the limbus deformity was "most 
likely related to the [Veteran's] pervious trauma at this 
level."  In addition, an impression of an "old back trauma 
with mild chronic pain punctuated by sporadic acute flares" 
was noted in an accompanying VA treatment note.

In a July 2005 VA treatment note, severe neck pain that began 
"on Tuesday" following recreational therapy was reported.  
The Veteran also reported that he had experienced neck pain 
in the past.  This pain was reportedly radiating into his 
shoulder and down his right arm.  A spinal magnetic resonance 
imaging (MRI) revealed a left paracentral disc protrusion at 
L5-S1 partially obliterating the lateral recess and severe 
left neural foraminal stenosis.  Assessments of lumbar and 
cervical spondylosis were made.

An August 2005 VA neurosurgery consultation reflected the 
Veteran's complaints of intermittent neck pain over the 
years. An accompanying cervical MRI revealed a broad disc 
bulge at C6-7 and a larger right paracentral disc bulge at 
C7-8 .  Following a physical examination, a diagnosis of 
right C8 radiculopathy with right "IH" muscle weakness and 
notable decreased sensation over the right C7/8 dermatomes.  
The physician noted that possible ulnar neuropathy consistent 
with a "double crush" injury must be ruled out.

Electrodiagnostic evidence of subacute-chronic right C8 
radiculopathy with ongoing acute denervation was noted on an 
August 2005 VA electromyography (EMG) test.

An "uncomplicated" lumbar myelogram was conducted in March 
2007.  A lumbar spine computed tomography (CT) scan conducted 
in March 2007 revealed multilevel spondylosis with findings 
most prominent at L5-S1, severe foraminal narrowing on the 
left, moderately severe foraminal narrowing on the right, and 
focal left foraminal disc protrusion at L4-L5.

A March 2008 VA treatment note reflects the Veteran's 
complaints of mid-thoracic pain at T10-T12 following a 
previous injection in that area with good results.  
Reconstructive injection therapy of interspinous ligaments at 
T4-T12 was performed.

During his Travel Board hearing, the Veteran testified that 
he participated in air exercises in jungle school in Panama.  
In approximately July 1970, he jumped out of a helicopter 
that was hovering fairly low over elephant grass and landed 
on his buttocks, injuring his back.  He subsequently sought 
treatment for this injury while stationed in Korea, and the 
treatment provider ruled out venereal disease or kidney 
disease as the cause of his back pain.  He didn't recall when 
he first sought treatment for his back condition after 
service.  He first noticed his cervical problem 10 or 12 
years ago.  He first sought treatment for the condition 
through VA in 2004.  He recalled no injuries other than the 
1970 incident in Panama.

The Veteran submitted a treatise article indicating that a 
limbus deformity is a defect consisting of a tiny unfused 
apophyseal fragment and that such a finding was not an 
"uncommon radiological" finding for an adult.  The most 
common cite for the presence of a limbus vertebra is the mid-
lumbar region.


Cervical Spine 

The Veteran has a current cervical spine disability as he has 
current diagnoses of cervical spondylosis and cervical 
radiculopathy at C-8, among other conditions.  In order for 
the Veteran's current cervical spine condition to be service 
connected, there must be a link between his current 
disability and a disease or injury incurred in service.

The Veteran's testimony provides evidence of an in-service 
injury.  Although the injury is not documented in the service 
treatment records, he is competent to report its occurrence 
and it is consistent with the circumstances of his service.  

There is, however, no competent evidence that the current 
neck disability is related to the in-service injury.  The 
November 1970 service treatment record referenced by the 
Veteran describes back pain, but not cervical pain.  No 
competent medical evidence has been presented indicating that 
the Veteran's cervical spine condition is the result of his 
service.  

There is no evidence of any cervical condition in the year 
immediately following service, nor is there competent 
evidence suggesting a continuity of symptomology.  Treatment 
records do not demonstrate a cervical condition until 
approximately 2005, some 35 years after service, and the 
Veteran himself testified that he first noticed the cervical 
condition, at the earliest approximately 12 year prior to the 
2008 hearing.  His testimony would place the onset of 
symptoms decades after service.

The Veteran contends that he suffers from a cervical spine 
condition as the result of his service, but the etiology of 
his current disability is not something that would be 
observable by a lay person, nor has the Veteran indicated 
that he is reporting information from a medical professional.  
Medical expertise would be required to say that an in-service 
injury resulted in a current cervical spine disability that 
was first manifested decades after service.

As the evidence is against finding a nexus between the 
Veteran's cervical spine condition and active service, 
reasonable doubt does not arise and the claim must be denied.  
38 U.S.C.A. §5107(b).

Thoracic Spine 

The Veteran has a current disability as he has a current 
thoracic spine diagnosis, a limbus deformity involving the 
T12 vertebral body.  Service treatment records document 
complaints of back pain in November 1970, without a diagnosis 
or treatment, and a certificate provided by the Veteran does 
establish that he participated in Jungle Training in July 
1970.  

The December 2004 VA radiologist attributed the Veteran's 
thoracic spine condition to previous trauma, and he has 
credibly stated that he had not experienced any trauma to his 
back other than the 1970 in-service incident.

All of the elements for the grant of service connection for a 
thoracic spine condition have been demonstrated.  All 
reasonable doubt has been resolved in favor of the Veteran in 
reaching this determination.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for a cervical spine 
disability, to include cervical degenerative joint disease 
with C-8 radiculopathy, is denied.

Entitlement to service connection for a thoracic spine 
condition is granted.



REMAND

The Veteran contends that a current psychiatric condition was 
caused, or aggravated, by his in-service back injury.  An 
October 2001 VA treatment note shows the Veteran reported a 
history of depression requiring the use of Zoloft for two 
years.  A diagnosis of major depression was noted in an 
October 2002 VA treatment note.  

A February 2005 VA treatment note shows that the Veteran 
reported a history of childhood emotional abuse and "medical 
neglect."  Additional diagnoses of adjustment disorder with 
mixed disturbance of mood and conduct and mood disorder 
secondary to chronic back pain as well as narcissistic and 
borderline traits were noted during his March 2005 
psychiatric hospitalization.

A March 2005 VA treatment note shows that the Veteran's mood 
disorder was attributed to chronic back pain.  Given the 
Board's grant of service connection for a thoracic spine 
disability, an examination is needed so that a mental health 
professional can review the entire record and provide an 
informed opinion.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran a 
VA psychiatric examination to determine 
whether a current acquired psychiatric 
disorder is related to service, including 
his service-connected thoracic spine 
condition.  The examiner should review the 
claims folder and acknowledge such a 
review in the examination report or in an 
addendum to the report.  All indicated 
testing and diagnostic studies should be 
undertaken.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that the 
Veteran has a current acquired psychiatric 
disorder that began in service or is 
otherwise related to a disease or injury 
in service, and whether any current 
psychiatric disability was caused by the 
service-connected thoracic spine condition 
or was aggravated by the thoracic spine 
disability.  

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms in service and since, and that 
the Veteran's reports must be considered 
in formulating the requested opinion.

The rationale for any opinions should also 
be provided.

2.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued, before the 
case is returned to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


